Exhibit 10.31



(Space above for recorder’s use)

 

Prepared by, recording requested
by and when recorded mail to:

Latham & Watkins LLP
355 S. Grand Avenue, Suite 100

Los Angeles, California 90071-1560
Attn:  Kim N. A. Boras, Esq.

﻿

FIRST LIEN LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING STATEMENT

by and from Green Plains Madison LLC, a Delaware limited liability company,
“Mortgagor”

to BNP PARIBAS,
in its capacity as Administrative Agent and Collateral Agent, “Mortgagee”

Dated as of April 5, 2018

Address:395 Bissell Street
Municipality:Madison
County:Madison County
State:Illinois
Parcel ID No. (PIN):21-1-35-26-00-000-000.230

Legal Description:See Exhibit A attached.

This mortgage contains after-acquired property provisions and constitutes a
fixture financing statement under the Illinois Uniform Commercial Code.

NOTICE:  This mortgage secures credit in an amount not to exceed
$1,000,000,000.  Loans and advances up to this amount, together with interest,
are senior to indebtedness to other creditors under subsequently recorded or
filed mortgages and liens.

 

--------------------------------------------------------------------------------

 

Exhibit 10.31

FIRST LIEN LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING STATEMENT

THIS FIRST LIEN LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING STATEMENT (this “Mortgage”) is made as of April 5,
2018 by Green Plains Madison LLC, a Delaware limited liability company (together
with its successors and permitted assigns, “Mortgagor”), having an address at
1811 Aksarben Drive, Omaha, NE 68106, to BNP PARIBAS (“BNPP”), as Agent (as
hereinafter defined), having an address at 787 Seventh Avenue, New York, New
York 10019 (BNPP, in such capacity, together with its successors and assigns,
“Mortgagee”).

RECITALS

A. BNPP, as administrative agent and as collateral agent for the Lenders
(defined below) (BNPP and its successors and assigns, in such capacities, being
hereinafter referred to as the “Agent”), GREEN PLAINS INC. (the “Borrower”) and
certain lenders party thereto from time to time (such lenders being hereinafter
referred to collectively as the “Lenders” and individually as a “Lender”) have
entered into a Term Loan Agreement dated as of August 29, 2017, as amended by
that certain First Amendment to Term Loan Agreement, dated as of October 16,
2017 (such Term Loan Agreement, as the same may be amended, supplemented or
modified from time to time as permitted thereunder, including amendments,
restatements and replacements thereof in its entirety as permitted thereunder,
being hereinafter referred to as the “Loan Agreement”), pursuant to which the
Lenders have agreed, subject to certain terms and conditions, to extend credit
and make certain other financial accommodations available to the Borrower.  Any
capitalized term used in this Mortgage that is not otherwise defined herein,
either directly or by reference to another document, shall have the meaning for
purposes of this Mortgage as it is given in the Loan Agreement.

B. Mortgagor is a Subsidiary of the Borrower and as such will receive
substantial direct and indirect benefit from the extension of credit and other
financial accommodations made to the Borrower and the Subsidiaries.

C. The Mortgagor, has executed and delivered to the Agent a Guaranty (as it may
from time to time be amended, restated, supplemented, replaced or otherwise
modified, the “Guaranty”) pursuant to which the Mortgagor has guaranteed the
obligations of the Borrower with respect to the loans made under the Loan
Agreement (the “Loans”) and the other extensions of credit and financial
accommodations made under each of the other Loan Documents as well as the other
obligations of the Borrower under the Loan Documents, as more fully set forth
therein (together with the Loans, collectively, the “Guaranteed Obligations”).

D. It is a condition to the obligation of the Lenders to make the Loans that the
Mortgagor execute and deliver this Mortgage to secure the Guaranteed Obligations
and all direct obligations of the Mortgagor under the Loan Documents
(collectively the “Obligations Secured”).

E. ABL Borrowers and certain other parties have previously entered into the
ABL-Cattle Credit Documents, the ABL-Grain-Credit Documents and the
ABL-Trade-Credit



2

--------------------------------------------------------------------------------

 

Documents (as each may be amended, restated, supplemented, replaced or otherwise
modified from time to time, collectively, the “Pari Passu Credit Documents”),
pursuant to which the lenders thereunder have agreed to make certain loans,
which extensions of credit the ABL Borrower will use for the purposes permitted
under the Pari Passu Credit Documents, upon the terms and conditions contained
in the Pari Passu Credit Documents.

F. The obligations of ABL Borrowers under the Pari Passu Credit Documents are
secured, directly or indirectly, by, among other things, a certain Second Lien
Leasehold Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing Statement executed by Trustor for the benefit of BNPP, as
collateral agent for the holders of the obligations under the Pari Passu Credit
Documents (BNPP, in such capacity, together with its successors and assigns, the
“Pari Passu Agent”), dated as of the date hereof (as it may be amended,
supplemented, replaced or otherwise modified from time to time, the “Second Lien
Mortgage”).

G. In order to induce the Lenders to consent to the Second Mortgage, and to
induce the Lenders to extend credit and other financial accommodations and lend
monies to or for the benefit of Borrower and its Subsidiaries, Agent, Pari Passu
Agent, and certain other parties have entered into the ABL Intercreditor
Agreements and the Term Loan Intercreditor Agreement (collectively, as each may
be amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Intercreditor Agreements”).

H. Pursuant to the Term Loan Intercreditor Agreement, this Mortgage, in first
lien and security interest status, will remain prior and superior to the Second
Lien Mortgage, and the Second Lien Mortgage shall remain subject, junior and
subordinate to this Mortgage.

I. Mortgagor is the holder of leasehold title in and to all of the real estate
located in the County of Madison (the “County”) and State of Illinois (the
“State”), and more fully described in Exhibit A attached hereto (the “Land” or
the “Leased Property”), pursuant to the Lease Agreement dated as of November 13,
2007 (as it has been amended or otherwise modified to date, the “Ground Lease”)
by and between America’s Central Port District, a municipality and body politic
(formerly known as Tri-City Regional Port District), as lessor (“Lessor”) and
Mortgagor (successor by assignment from Abengoa Bioenergy of Illinois, LLC), as
lessee, (“Lessee”), a memorandum of which was recorded on November 15, 2007 as
Document No. 2007R59587 of the Official Records of Madison County, Illinois,
which Leased Property forms a portion of the Mortgaged Property described below.

Article 1
GRANT

Section 1.1 Grant

.  NOW, THEREFORE, in consideration of (A) Ten Dollars ($10.00) in hand paid,
the receipt and sufficiency of which are hereby acknowledged, and (B) the
foregoing Recitals, for the purpose of securing the complete and timely
performance and payment of all present and future indebtedness, liabilities and
obligations which the Mortgagor has from time to time incurred or may incur or
be liable to the Lenders and the Agent (each, a “Secured Party”, collectively,
the “Secured Parties”) under or in connection with the Obligations Secured, the
Mortgagor hereby 



3

--------------------------------------------------------------------------------

 

GRANTS, REMISES, RELEASES, ALIENS, CONVEYS, MORTGAGES AND WARRANTS to Agent (for
the benefit of the Secured Parties), and their successors and assigns, (1) all
right, title and interest, if any, that the Mortgagor may now have or hereafter
acquire in and to the Leased Property, (2) the Ground Lease, as the same may be
amended, restated, renewed or extended in the future in compliance with this
Mortgage, including any options to purchase, extend or renew provided for in
such Ground Lease (collectively, the “Subject Lease”) and any non-disturbance,
attornment and recognition agreement benefiting Mortgagor with respect to the
Subject Lease, together with all credits, deposits, privileges, rights, estates,
title and interest of Mortgagor as tenant under the Subject Lease (including all
rights of Mortgagor to either treat the Subject Lease as terminated or elect to
retain certain rights under the Subject Lease, each pursuant to Section
365(h)(1)(A) of the Bankruptcy Code (a “365(h) Election”)), or any other state
or deferral insolvency, reorganization, moratorium or similar law for the relief
of debtors (a “Bankruptcy Law”), or any comparable right provided under any
other Bankruptcy Law, together with all rights, remedies and privileges related
thereto, and all books and records that contain records of payments of rent or
security made under the Subject Lease and all of Mortgagor’s claims and rights
to the payment of damages that may arise from Lessor’s failure to perform under
the Subject Lease, or rejection of the Subject Lease under any Bankruptcy Law (a
“Lease Damage Claim”),  Mortgagee having the right, at any time and from time to
time, to notify Lessor of the rights of Mortgagee hereunder, and (3) all
assignments, modifications, extensions and renewals of the Subject Lease and all
credits, deposits, options, privileges and rights of Mortgagor as tenant under
the Subject Lease, including, but not limited to, rights of first refusal, if
any, and the right, if any, to renew or extend the Subject Lease for a
succeeding term or terms; together with (i) all right, title and interest, if
any, that the Mortgagor may now have or hereafter acquire in and to all
improvements, buildings and structures of every nature whatsoever now or
hereafter located on the Land, and (ii) all air rights, water rights and powers,
development rights or credits, zoning rights or other similar rights or
interests that benefit or are appurtenant to the Land (all of the foregoing,
including the Land, the “Premises”);

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Mortgagor may now have or hereafter acquire in and to any of
the following related to the Land:  (a) all easements, rights of way or gores of
land or any lands occupied by streets, ways, alleys, passages, sewer rights,
water courses and public places, and any other interests in property
constituting appurtenances to the Premises, or that hereafter shall in any way
belong, relate or be appurtenant thereto; (b) all licenses, authorizations,
certificates, variances, consents, approvals and other permits now or hereafter
relating to the Real Property (as defined below), excluding any of the foregoing
items that cannot be transferred or encumbered by the Mortgagor without causing
a default thereunder or a termination thereof; (c) all hereditaments, gas, oil
and minerals (with the right to extract, sever and remove such gas, oil and
minerals) located in, on or under the Premises; (d) all split or division rights
with respect to the Land and easements of every nature whatsoever; and (e) all
other rights and privileges thereunto belonging or appertaining and all
extensions, additions, improvements, betterments, renewals, substitutions and
replacements to or of any of the rights and interests described in clauses (a),
(b), (c) and (d) above (all of the foregoing, the “Property Rights”);

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Mortgagor may now possess or hereafter acquire in and to all
fixtures and appurtenances of every nature whatsoever now or



4

--------------------------------------------------------------------------------

 

hereafter located in or on, or attached to, or used or intended to be used in
connection with (or with the operation of), the Premises, including (a) all
apparatus, machinery and equipment of the Mortgagor (to the extent that any of
the foregoing constitute “fixtures” under applicable law); and (b) all
extensions, additions, improvements, betterments, renewals, substitutions and
replacements to or of any of the foregoing (all items listed in the foregoing
clauses (a) and (b), the “Fixtures”).  Mortgagor and Agent agree that the
Premises and all of the Property Rights and Fixtures owned by the Mortgagor
(collectively the “Real Property”) shall, so far as permitted by law, be deemed
to form a part and parcel of the Land and for the purpose of this Mortgage to be
real estate and covered by this Mortgage; and

TOGETHER WITH all the estate, right, title and interest, if any, of the
Mortgagor in and to (i) all judgments, insurance proceeds, awards of damages and
settlements resulting from condemnation proceedings or the taking of the Real
Property, or any part thereof, under the power of eminent domain or for any
damage (whether caused by such taking or otherwise) to the Real Property, or any
part thereof, or to any rights appurtenant thereto, and all proceeds of any sale
or other disposition of the Real Property or any part thereof (it being
understood that, except as otherwise provided herein or in the Loan Agreement,
the Mortgagor is hereby authorized to collect and receive such awards and
proceeds and to give proper receipts and acquittance therefor, and to apply the
same as provided herein); (ii) all contract rights, general intangibles, actions
and rights in action relating to the Real Property, including all rights to
insurance proceeds and unearned premiums arising from or relating to damage to
the Real Property; (iii) all plans and specifications, designs, drawings and
other information, materials and matters heretofore or hereafter prepared
relating to the Real Property; and (iv) all proceeds, products, replacements,
additions, substitutions, renewals and accessions of and to the Real Property
(the rights and interests described in this paragraph, the “Intangibles”).

The Mortgagor (i) pledges and assigns to the Agent from and after the date of
the effectiveness hereof (including any period of redemption), primarily and on
a parity with the Real Property, and not secondarily, all rents, issues and
profits of the Real Property and all rents, issues, profits, revenues,
royalties, bonuses, rights and benefits due, payable or accruing (including all
deposits of money as advance rent, for security, as earnest money or as down
payment for the purchase of all or any part of the Real Property) under any and
all present and future leases, contracts or other agreements relative to the
ownership or occupancy of all or any portion of the Real Property (all of the
foregoing, the “Rents”), and (ii) except to the extent such a transfer or
assignment is not permitted by the terms thereof, transfers and assigns to Agent
all such leases, contracts and agreements (including all the Mortgagor’s rights
under any contract for the sale of any portion of the Mortgaged Property and all
revenues and royalties under any oil, gas and mineral lease relating to the Real
Property) (collectively the “Leases”); provided however, that subject to the
terms of the Loan Agreement, so long as no Event of Default has occurred and is
continuing, a license is hereby given to Mortgagor to collect and use such
Rents.

All of the property described above, including the Land, the Leased Property,
the Subject Lease, the Premises, the Property Rights, the Fixtures, the Real
Property, the Intangibles, the Rents and the Leases, is called the “Mortgaged
Property”.

Nothing herein contained shall be construed as constituting the Agent a
mortgagee-in­possession in the absence of the taking of title and/or possession
of the Mortgaged Property by



5

--------------------------------------------------------------------------------

 

the Agent.  Nothing contained in this Mortgage shall be construed as imposing on
the Agent any obligation of any lessor under any Lease of the Mortgaged Property
in the absence of an explicit assumption thereof by the Agent.  In the exercise
of the powers herein granted the Agent, prior to Agent taking title to or
possession of the Mortgaged Property, no liability shall be asserted or enforced
against the Agent, all such liability being expressly waived and released by the
Mortgagor, except for any such liability arising on account of the Agent’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final, non-appealable order.

TO HAVE AND TO HOLD the Mortgaged Property, and all other properties, rights and
privileges hereby conveyed or assigned, or intended so to be, unto the Agent,
its beneficiaries, successors and assigns, forever for the uses and purposes
herein set forth.  Except to the extent such a release or waiver is not
permitted by applicable law, the Mortgagor hereby releases and waives all rights
of redemption or reinstatement, if any, under and by virtue of any of the laws
of the State, and the Mortgagor hereby covenants, represents and warrants that,
at the time of the execution and delivery of this Mortgage, (a) the Mortgagor
has good and marketable leasehold title to the Mortgaged Property, with lawful
authority to grant, remise, release, alien, convey, mortgage and warrant the
Mortgaged Property, (b) the title to the Mortgaged Property is free and clear of
all encumbrances, except the Permitted Liens and (c) except for the Permitted
Liens, the Mortgagor will forever defend the Mortgaged Property against all
claims in derogation of the foregoing.

Article 2
SECURITY AGREEMENT AND FINANCING STATEMENT

Section 2.1 Security Agreement

.  The Agent and the Mortgagor further agree that if any of the property herein
mortgaged is of a nature so that a security interest therein can be created and
perfected under the Uniform Commercial Code in effect in the State (the “Code”),
this Mortgage shall constitute a security agreement, fixture filing and
financing statement, and for that purpose, the following information is set
forth:

(a) In addition to the foregoing grant of mortgage, the Mortgagor hereby grants
a continuing first priority security interest to the Agent for the benefit of
the Secured Parties in that portion of the Mortgaged Property in which the
creation and/or perfection of a security interest is governed by the Code.

(b) The “Debtor” is the Mortgagor and the “Secured Party” is the Agent for the
benefit of itself and the other Secured Parties.

(c) The name and address of the Debtor are as set forth in the Preamble to this
document.

(d) The name and address of the Secured Party are as set forth in the Preamble
to this document.



6

--------------------------------------------------------------------------------

 

(e) The description of the types or items of property covered by this financing
statement is:  All of the Mortgaged Property in which a security interest may be
perfected pursuant to the Code.

(f) The description of the real estate to which collateral is attached or upon
which collateral is located is set forth on Exhibit A.

(g) The Agent may file this Mortgage, or a reproduction hereof, in the real
estate records or other appropriate index, as a financing statement for any of
the items specified herein as part of the Mortgaged Property.  Any reproduction
of this Mortgage or of any other security agreement or financing statement is
sufficient as a financing statement.

(h) The Mortgagor authorizes the Agent to file any financing statement,
continuation statement or other instrument that the Agent or the Required
Lenders may reasonably deem necessary or appropriate from time to time to
perfect or continue the security interest granted above under the Code.

Section 2.2 Fixture Filing

.  To the extent permitted by law, (i) all of the Fixtures are or are to become
fixtures on the Land, and (ii) this instrument, upon recording or registration
in the real estate records of the proper office, shall constitute a
“fixture-filing” within the meaning of Sections 9-604 and 9-502 of the Code as
in effect on the date hereof.  Subject to the terms and conditions of the Loan
Agreement, the remedies for any violation of the covenants, terms and conditions
of the agreements herein contained shall be as prescribed herein, in any other
Loan Document, or by general law, or, as to that part of the security in which a
security interest may be perfected under the Code, by the specific statutory
consequences now or hereafter enacted and specified in the Code, all at the
election of the Required Lenders.

Article 3
WARRANTIES, REPRESENTATIONS, and COVENANTS

Mortgagor warrants, represents, and covenants to Mortgagee and the Lenders as
follows:

Section 3.1 First Lien Status

.  Mortgagor shall preserve and protect the first priority lien of this
Mortgage.  If any lien or security interest other than a Permitted Lien is
asserted against the Mortgaged Property, Mortgagor shall promptly, and at its
expense, (a) give Mortgagee a detailed written notice of such lien or security
interest (including origin, amount and other terms), and (b)(i) pay the
underlying claim in full or take such other action so as to cause it to be
released or (ii) contest the same in compliance with the requirements of the
Loan Agreement (including, if applicable, any requirement to provide a bond or
other security satisfactory to Mortgagee).

Section 3.2 Payment of Taxes on this Mortgage

.  Without limiting any provision of the Loan Agreement, the Mortgagor agrees
that, if the government of the United States or any department, agency or bureau
thereof or if the State or any



7

--------------------------------------------------------------------------------

 

of its subdivisions having jurisdiction shall at any time require documentary
stamps to be affixed to this Mortgage or shall levy, assess or charge any tax,
assessment or imposition upon this Mortgage or the credit or indebtedness
secured hereby or the interest of any Secured Party in the Premises or upon any
Secured Party by reason of or as holder of any of  the foregoing then, the
Mortgagor shall pay for such documentary stamps in the required amount and
deliver them to the Agent or pay (or reimburse the Agent for) such taxes,
assessments or impositions.  The Mortgagor agrees to provide to the Agent, at
any time upon request, official receipts showing payment of all taxes,
assessments and charges that the Mortgagor is required or elects to pay under
this Section.  The Mortgagor agrees to indemnify each Secured Party against
liability on account of such documentary stamps, taxes, assessments or
impositions, whether such liability arises before or after payment of the
Obligations Secured and regardless of whether this Mortgage shall have been
released.

Section 3.3 Leases Affecting the Real Property

.  All future lessees under any Lease made after the date of recording of this
Mortgage shall, at the direction of the Required Lenders (or at the Agent’s
option) and without any further documentation, attorn to the Agent as lessor if
for any reason the Agent becomes lessor thereunder, and, upon demand after an
Event of Default has occurred and is continuing, pay rent to the Agent, and the
Agent shall not be responsible under such Lease for matters arising prior to the
Agent becoming lessor thereunder; provided that the Agent shall not become
lessor or obligated as lessor under any such Leases unless and until it shall
have been directed by the Required Lenders to do so, or it shall elect in
writing to do so.

Section 3.4 Use of the Real Property

.  The Mortgagor agrees that it shall not (a) permit the public to use any
portion of the Real Property in any manner that could reasonably be expected to
impair the Mortgagor’s title to such property, or to make possible any claim of
easement  by prescription or of implied dedication to public use, provided
Mortgagor has actual knowledge of such use; (b) institute or acquiesce in any
proceeding to change the zoning classification of the Real Property, nor shall
the Mortgagor change the use of the Mortgaged Property in any material way,
without the consent of the Required Lenders, which consent shall not be
unreasonably withheld; and (c) permit any material legal or economic waste to
occur with respect to the Mortgaged Property.

Section 3.5 Insurance

.  Subject to Section 10.1 of the Loan Agreement, the Mortgagor shall, at its
sole expense, obtain for, deliver to, assign to and maintain for the benefit of
the Agent, until the Obligations Secured are paid in full, insurance policies
relating to the Mortgaged Property as specified in the Loan Agreement. Prior to
an Event of Default, use of insurance proceeds shall be governed by Sections
10.1 and 6.2.3 of the Loan Agreement.  Each such policy shall name the Agent as
additional insured or loss payee, as applicable, under a standard mortgage
endorsement.  If an Event of Default exists and is continuing, and the Agent has
given notice to the Mortgagor that the Agent intends to exercise its rights
under this Section 3.5, then the Agent shall be entitled to (a) adjust any
casualty loss and (b) apply the proceeds thereof as provided in Section 4.2 of
this Mortgage.



8

--------------------------------------------------------------------------------

 

Section 3.6 Real Property Taxes

.  The Mortgagor covenants and agrees to pay before delinquent all real property
taxes, assessments, ground rent, if any, water and sewer rents, fees and
charges, levies, permit, inspection and license fees and other dues, charges or
impositions, including all charges and license fees for the use of vaults,
chutes and similar areas adjoining the Land, maintenance and similar charges and
charges for utility services, in each instance whether now or in the future,
directly or indirectly, levied, assessed or imposed on the Premises or the
Mortgagor and whether levied, assessed or imposed as excise, privilege or
property taxes; provided that the foregoing shall not require the Mortgagor to
pay any of the foregoing so long as it shall contest the validity thereof in
good faith by appropriate proceedings and shall set aside on its books adequate
reserves with respect thereto in accordance with GAAP and so long as neither the
Mortgaged Property nor any part thereof or interest therein shall be in
reasonable danger of being sold, forfeited, terminated, cancelled or lost.

Section 3.7 Condemnation Awards

.  Subject to the terms of the Loan Agreement, the Mortgagor assigns to the
Agent, as additional security, all awards of damage resulting from condemnation
proceedings or the taking of or injury to the Real Property for public use
“Eminent Domain Proceedings”).  If an Event of Default exists and is continuing
and the Agent has given notice to the Mortgagor that the Agent intends to
exercise its rights under this Section 3.7, then the Agent shall be entitled to
(a) participate in and/or direct (at the sole discretion of the Required Lenders
any Eminent Domain Proceedings and (b) apply the proceeds thereof as provided in
Section 4.2 of this Mortgage.

Article 4
DEFAULT AND FORECLOSURE

Section 4.1 Remedies

.  Subject to the provisions of the Loan Agreement, upon the occurrence and
during the continuance of an Event of Default, including a failure to perform or
observe any of the covenants set forth in this Mortgage that is not cured within
any applicable cure period, in addition to any rights and remedies provided for
in the Loan Agreement or other Loan Document, if and to the extent permitted by
applicable law, the following provisions shall apply:

(a) Agent’s Power of Enforcement.  The Agent may immediately foreclose this
Mortgage by judicial action.  The court in which any proceeding is pending for
the purpose of foreclosure of this Mortgage may, at once or at any time
thereafter, either before or after sale, without notice and without requiring
bond, and without regard to the solvency or insolvency of any person liable for
payment of the Obligations Secured, and without regard to the then value of the
Mortgaged Property or the occupancy thereof as a homestead, appoint a receiver
(the provisions for the appointment of a receiver and assignment of rents being
an express condition upon which the loans and other financial accommodations
hereby secured are made) for the benefit of the Secured Parties, with power to
collect the Rents, due and to become due, during such foreclosure suit and the
full statutory period of redemption notwithstanding any redemption.  The
receiver, out of the Rents when collected, may pay reasonable costs incurred in
the management and operation of the Real Property, prior and subordinate liens,
if any, and taxes, assessments,



9

--------------------------------------------------------------------------------

 

water and other utilities and insurance, then due or thereafter accruing, and
may make and pay for any necessary repairs to the Real Property, and may pay any
part of the Obligations Secured in accordance with the Loan Agreement or any
deficiency decree entered in such foreclosure proceeding.  Upon or at any time
after the filing of a suit to foreclose this Mortgage, the court in which such
suit is filed shall have full power to enter an order placing the Agent in
possession of the Real Property with the same power granted to a receiver
pursuant to this clause (a) and with all other rights and privileges of a
mortgagee-in-possession under applicable law.

(b) Agent’s Right to Enter and Take Possession, Operate and Apply Income.  The
Agent shall, at the direction of Required Lenders or at its option, have the
right, acting through its agents or attorneys or a receiver, with process of
law, to enter upon and take possession of the Real Property, to expel and remove
any persons, goods or chattels occupying or upon the same, to collect or receive
all the Rents, to manage and control the Real Property, to lease the Real
Property or any part thereof, from time to time, and, after deducting all
reasonable attorneys’ fees and expenses of outside counsel, and all reasonable
expenses incurred in the protection, care, maintenance, management and operation
of the Real Property, to distribute and apply the remaining net income in such
order and to such of the Obligations Secured in accordance with the Loan
Agreement or any deficiency decree entered in any foreclosure proceeding.

(c) Appointment of a Receiver.  At any time after the commencement of an action
in foreclosure, or during the period of redemption, Mortgagor waives its right
to possession of the Mortgaged Property and agrees that the court having
jurisdiction of the case shall, at Agent’s request, appoint a receiver to take
immediate possession of the Rents and the other Mortgaged Property, and to rent
the Mortgaged Property as such receiver may deem best for the interest of all
interested parties.  For purposes of this Mortgage, the term “Rent” also
includes “profits” and “issues.”  Such receiver shall be liable to account to
Mortgagor only for the net profits, after application of Rents to the costs and
expenses of the receivership and foreclosure and to the Obligations Secured.

(d) Notwithstanding anything herein to the contrary, the lien and security
interest granted to or for the benefit of Agent under this Mortgage and the
exercise of any right or remedy by or for the benefit of Agent hereunder are, as
among Agent, Pari Passu Agent, the Lenders and the lenders under the Pari Passu
Credit Documents, subject to the provisions of the Term Loan Intercreditor
Agreement, which Term Loan Intercreditor Agreement shall be solely for the
benefit of Agent, Pari Passu Agent, the Lenders and the lenders under the Pari
Passu Credit Documents and shall not be for the benefit of or enforceable by
Borrower, any ABL Borrower or any other Loan Party.  In the event of any
conflict between the terms of the Term Loan Intercreditor Agreement and this
Mortgage, as among Agent, Pari Passu Agent, the Lenders and the lenders under
the Pari Passu Credit Documents, the terms of the Term Loan Intercreditor
Agreement shall govern and control.  Any reference in this Mortgage to “first
priority lien” or words of similar effect in describing the security interests
created hereunder shall be understood to refer to such priority as set forth in
the Intercreditor Agreements.  All representations, warranties, and covenants in
this Mortgage shall be subject to the provisions and qualifications set forth in
this Section 4.1(d).

Section 4.2 Application of Rents or Proceeds from Foreclosure or Sale





10

--------------------------------------------------------------------------------

 

.  All proceeds of any foreclosure of this Mortgage by judicial action in any
court (and any decree for sale in the event  of a foreclosure by judicial action
shall provide that such proceeds shall) be applied as follows:

(a) First, to all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees and legal expenses) incurred by the Agent to the
extent reimbursable under applicable law in connection with (i) the Mortgagor’s
execution, delivery and performance of this Mortgage, (ii) protecting,
preserving or maintaining the Real Property and (iii) enforcing the rights of
the Agent hereunder (collectively “Costs and Expenses”).  All Costs and Expenses
shall become additional Obligations Secured when paid or incurred by the Agent
in connection with any proceeding, including any bankruptcy proceeding, to which
any Secured Party shall be a party, either as plaintiff, claimant or defendant,
by reason of this Mortgage or any indebtedness hereby secured or in connection
with the preparations for the commencement of any suit for the foreclosure,
whether or not actually commenced, or if permitted by applicable law, any sale
by advertisement.

(b) Then, to all Obligations Secured that then remain unpaid in such order as
the Required Lenders may determine in their discretion.

The Mortgagor shall remain liable for any deficiency to the extent provided in
the documents that create the Obligations Secured.

Section 4.3 Cumulative Remedies; Delay or Omission Not a Waiver

.  No remedy or right of the Agent shall be exclusive of, but shall be in
addition to, every other remedy or right now or hereafter existing at  law or in
equity.  No delay in the exercise or omission to exercise any remedy or right
available during the existence of any Event of Default shall impair any  such
remedy or right or be construed to be a waiver of such Event of Default or
acquiescence therein, nor shall it affect any subsequent Event of Default of the
same or different nature.  To the extent permitted by applicable law, every such
remedy or right may be exercised concurrently or independently and when and as
often as may be deemed expedient by the Agent.

Section 4.4 Agent’s Remedies against Multiple Parcels

.  If more than one property,  lot or parcel is covered by this Mortgage, and
this Mortgage is foreclosed upon or judgment is entered upon any Obligations
Secured, execution may be made upon any one or more of the properties, lots or
parcels and not upon the others, or upon all of such properties or parcels,
either together or  separately, and at different times or at the same time, and
execution sales may likewise be conducted separately or concurrently, in each
case at the election of the Required Lenders.

Section 4.5 No Merger

.  In the event of a foreclosure of this Mortgage in any court or any other
mortgage or trust deed securing the Obligations Secured, the Obligations Secured
then due shall, at the option of the Required Lenders, not be merged into any
decree of foreclosure entered by the court, and the Agent may concurrently or
subsequently seek to foreclose one or more mortgages or deeds of trust that also
secure the Obligations Secured.



11

--------------------------------------------------------------------------------

 

Article 5
MISCELLANEOUS

Section 5.1 Notices

.  All notices and other communications hereunder shall be in writing and shall
be given in the manner, within the time periods and to the applicable address
identified in the Loan Agreement.

Section 5.2 Governing Law

.  This Mortgage shall be construed, governed and enforced in accordance with
the laws of the State.  Wherever possible, each provision of this Mortgage shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Mortgage shall be prohibited by or invalid under
applicable law, such provision shall be effective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Mortgage.

Section 5.3 Satisfaction of Mortgage

.  Upon  full  payment  and  performance of all the Obligations Secured, or upon
satisfaction of the conditions set forth in the Loan Agreement for release of
the Mortgaged Property from this Mortgage, then the Agent shall, promptly upon
request of the Mortgagor, execute and deliver to the Mortgagor a satisfaction of
mortgage or reconveyance of the Mortgaged Property reasonably acceptable to the
Mortgagor.

Section 5.4 Successors and Assigns Included in Parties; Third Party
Beneficiaries

.  This Mortgage shall be binding upon the parties hereto and upon the
successors, assigns and vendees of the Mortgagor and shall inure to the benefit
of the parties hereto and their respective successors and assigns; all
references herein to the Mortgagor and to the Agent shall be deemed to include
their respective successors and assigns.  The Mortgagor’s successors and assigns
shall include, without limitation, a receiver, trustee or debtor in possession
of or for the Mortgagor. Wherever used herein, the singular number shall include
the plural, the plural shall include the singular, and the use of any gender
shall be applicable to all genders. The Secured Parties shall be third party
beneficiaries of the Mortgagor’s representations, warranties, covenants and
agreements hereunder.

Section 5.5 WAIVER OF APPRAISEMENT, VALUATION, STAY, EXTENSION, AND REDEMPTION
LAWS

.  The Mortgagor agrees, to the full extent permitted by law, that neither the
Mortgagor nor anyone claiming through or under it shall set up, claim or seek to
take advantage of any appraisement, valuation, stay, homestead or extension law,
whether now or hereafter in force, in order to prevent or hinder the enforcement
or foreclosure of this Mortgage in any court or the absolute sale of the
Mortgaged Property or the final and absolute putting into possession thereof,
immediately after such sale, of the purchaser thereof; and the Mortgagor, for
itself and all who may at any time claim through or under it, hereby waives, to
the full extent that it may lawfully so do, the benefit of all such laws and any
right to have the assets comprising the Mortgaged Property



12

--------------------------------------------------------------------------------

 

marshaled upon any foreclosure of the lien hereof and agrees that the Agent or
any court having jurisdiction to foreclose such lien may sell the Mortgaged
Property in part or as an entirety.  To the fullest extent permitted by law, the
Mortgagor irrevocably waives all statutory or other rights of redemption from
sale under any order or decree of foreclosure of this Mortgage, on its own
behalf and on behalf of each and every person acquiring any interest in or title
to the Mortgaged Property subsequent to the date hereof.  The Mortgagor further
waives, to the fullest extent it may lawfully do so, all statutory and other
rights in its favor, limiting concurrent actions to foreclose this Mortgage and
the exercise of other rights with respect to the Obligations Secured, including
any right vested in the Mortgagor or any affiliate to limit the right of the
Agent to pursue or commence concurrent actions against the Mortgagor or any such
affiliate or any property owned by any one or more of them.  Mortgagor further
waives, to the extent permitted by applicable law, all errors and imperfections
in any proceedings instituted by Agent under this Mortgage and all notices of
any Event of Default (except as may be provided for under the terms of this
Mortgage) or of Agent’s election to exercise or its actual exercise of any
right, remedy or recourse provided for under this Mortgage.

Section 5.6 Interpretation with Other Documents

.  Notwithstanding anything in this Mortgage to the contrary, in the event of a
conflict or inconsistency between this Mortgage and the Loan Agreement, the
provisions of the Loan Agreement will govern.  To the extent any provision of
this Mortgage specifies performance according to standards established by the
Loan Agreement, then such specification shall mean the performance that would be
required by the Borrower were the Borrower the owner of the Mortgaged Property
and the Mortgagor hereunder.  Notwithstanding anything to the contrary contained
herein, the lien and security interest granted to Agent pursuant to this
Mortgage and the exercise of any right or remedy by Agent hereunder are subject
to the provisions of the Term Loan Intercreditor Agreement.  In the event of any
conflict or inconsistency between the terms and provisions of the Term Loan
Intercreditor Agreement and the terms and provisions of this Mortgage, the terms
and provisions of the Term Loan Intercreditor Agreement shall govern and
control.

Section 5.7 Future Advances

.  This Mortgage is given for the purpose of securing loan advances and other
financial accommodations that any Secured Party may make to or for the benefit
of the Mortgagor pursuant and subject to the terms and provisions of the Loan
Agreement or any other document evidencing or relating to any Obligations
Secured.  The parties hereto intend that, in addition to any other debt or
obligation secured hereby, this Mortgage shall secure unpaid balances of loan
advances and other financial accommodations made after this Mortgage is
delivered to the office in which mortgages are recorded in the County, whether
made pursuant to an obligation of a Secured Party or otherwise, and in such
event, such advances shall be secured to the same extent as if such future
advances were made on the date hereof, although there may be no advance made at
the time of execution hereof, although there may be no indebtedness outstanding
at the time any advance is made.  Such loan advances may or may not be evidenced
by guarantees or notes executed pursuant to the Loan Documents.  NOTICE:  This
Mortgage secures credit in the amount of $1,000,000,000.  Loans and advances up
to this amount, together with interest, are senior to indebtedness to other
creditors under subsequently recorded or filed mortgages and liens.



13

--------------------------------------------------------------------------------

 

Section 5.8 Changes

.  Neither this Mortgage nor any term hereof may be changed, waived, discharged
or terminated orally, or by any action or inaction, but only by an instrument in
writing signed by the party against which enforcement of the change, waiver,
discharge or termination is sought.  To the extent permitted by law, any
agreement hereafter made by the Mortgagor and the Agent relating to this
Mortgage shall be superior to the rights of the holder of any intervening lien
or encumbrance.

Section 5.9 CONSENT TO JURISDICTION; WAIVER OF IMMUNITIES

.

(a) The Mortgagor irrevocably (i) submits to the jurisdiction of any state or
federal court sitting in the State, or in such other location as may be
specified in the Loan Agreement, in any action or proceeding arising out of or
relating to this Mortgage, and the Mortgagor hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
any state or federal court sitting in the State or in such other location as may
be specified in the Loan Agreement.

(b) The provisions of the Loan Agreement contained in Sections 14.14 and 14.15
thereof are hereby incorporated by reference as if set out in their entirety in
this Mortgage.

(c) To the extent that the Mortgagor has or hereafter may acquire any immunity
from the jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, the Mortgagor
hereby irrevocably waives such immunity in respect of its obligations under this
Mortgage.

(d) Mortgagor waives, to the fullest extent it may effectively do so, the
defense of an inconvenient forum to the maintenance of any such action or
proceeding; consents to service of process in any such action or proceeding by
the mailing of a copy of such process to the Mortgagor as set forth in Section
5.1 hereof; and agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

(e) Nothing in this Section shall affect the right of the Agent to serve legal
process in any other manner permitted by law or affect the right of the Agent to
bring any action or proceeding against the Mortgagor or its property in the
courts of any other jurisdiction.

Section 5.10 Time of Essence

. Time is of the essence with respect to the provisions of this Mortgage.

Section 5.11 No Strict Construction

.  The parties hereto have participated jointly in the negotiation and drafting
of this Mortgage.  In the event an ambiguity or question of intent or
interpretation arises, this Mortgage



14

--------------------------------------------------------------------------------

 

shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Mortgage.

Section 5.12 Agent’s Right to Appear

. After the occurrence of an Event of Default, or in any situation where the
Agent or the Required Lenders reasonably determine that the Mortgagor’s action
is not protective of the interest of the Agent in the Mortgaged Property, Agent
shall have the right to appear in and defend any legal proceeding brought
regarding the Mortgaged Property and to bring any legal proceeding, in the name
and on behalf of the Mortgagor or in the Agent’s name, that the Required
Lenders, in their sole discretion, determine is necessary to be brought to
protect the Secured Parties’  interest in the Mortgaged Property, as long as
Agent provided Mortgagor fifteen (15) days prior written notice of its intent to
bring such proceeding, except in the event of an emergency, in which case no
prior notice shall be required (but Agent shall promptly thereafter notify
Mortgagor of the bringing of such proceeding).  Nothing herein is intended to
prohibit Mortgagor from bringing or defending any suit relating to the Mortgaged
Property.

Section 5.13 No Liability of Secured Parties

. Notwithstanding anything to the contrary contained in this Mortgage, this
Mortgage is only intended as security for the Obligations Secured and the
Secured Parties shall not be obligated to perform or discharge, and do not
hereby undertake to perform or discharge, any obligation, duty or liability of
the Mortgagor with respect to any of the Mortgaged Property.  Unless and until a
Secured Party takes title or possession of the Mortgaged Property, either
through foreclosure, the taking of a deed in lieu thereof or otherwise, no
Secured Party shall be responsible or liable for the control, care, management
or repair of the Mortgaged Property or for any negligence in the management,
operation, upkeep, repair or control of the Mortgaged Property resulting in loss
or injury or death to any licensee, employee, tenant or stranger or other
person.  The Mortgagor agrees to indemnify and hold harmless the Secured Parties
from and against all loss, cost and liability incurred by the Mortgagor in
connection with any of the foregoing that are not the responsibility of the
Secured Parties in accordance with this Section; provided that the Mortgagor
shall not be liable for such indemnification to any Secured Party to the extent
that resulting from such Secured Party’s gross negligence or willful misconduct,
as determined by a court of competent jurisdiction in a final, non-appealable
order.

Section 5.14 Indemnity

.  Mortgagor unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, each
Secured Party and their respective directors, officers, employees, trustees,
agents, financial advisors, consultants, affiliates and controlling persons
(each such person, an “Indemnitee”) for any damages, costs, loss or expense,
including response, remedial or removal costs and all fees and disbursements of
counsel for any such Indemnitee, arising out of any of the following:  (i) any
presence, release, threatened release or disposal of any Hazardous Material by
Mortgagor or any subsidiary of Mortgagor or otherwise occurring on or with
respect to the Mortgaged Property, (ii) the operation or violation of any
Environmental Law by Mortgagor or any subsidiary of Mortgagor or otherwise
occurring on or



15

--------------------------------------------------------------------------------

 

with respect to the Mortgaged Property, (iii) any claim for personal injury,
property damage related to Mortgagor or any subsidiary of Mortgagor or otherwise
occurring on or with respect to the Mortgaged Property, (iv) any claim for
actual or threatened injury to, destruction of or loss of natural resources in
connection with Mortgagor or any subsidiary of Mortgagor or otherwise occurring
on or with respect to the Mortgaged Property and (v) the inaccuracy or breach of
any environmental representation, warranty or covenant by Mortgagor  made herein
or in any other Loan Document evidencing or securing any obligation  under the
Loan Documents or setting forth terms and conditions applicable thereto or
otherwise relating thereto.  The foregoing indemnity shall survive the
termination of this Mortgage and shall remain in force beyond the expiration of
any applicable statute of limitations and payment or satisfaction in full of any
single claim thereunder.

Section 5.15 Variable Interest Rate

.  The Obligations Secured include obligations that bear interest at rates that
vary from time to time, as provided in the Loan Agreement and the other
documents relating to the Obligations Secured.

Section 5.16 Statutory Notice

.  IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS MORTGAGE SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS MORTGAGE MAY BE LEGALLY ENFORCED.  YOU
MAY CHANGE THE TERMS OF THIS MORTGAGE ONLY BY ANOTHER WRITTEN AGREEMENT.  THIS
NOTICE IS ALSO EFFECTIVE WITH RESPECT TO ALL OTHER CREDIT AGREEMENTS BETWEEN THE
PARTIES HERETO.

Section 5.17 Limitation of Liability

.  Notwithstanding any other provision of this Mortgage or any other Loan
Document, the liability of the Mortgagor hereunder shall not exceed the maximum
amount of liability that the Mortgagor can incur without rendering this Mortgage
void or voidable under any applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount (and, to the extent
necessary to comply with the foregoing under any applicable law, the Obligations
Secured shall be reduced to such maximum amount).

Section 5.18 The Lease

.

Mortgagor represents and warrants and agrees as of the date hereof as follows:

(a) Mortgagor has delivered to Mortgagee a true, correct and complete copy of
the Subject Lease, including all amendments and modifications thereto existing
as of the date hereof.



16

--------------------------------------------------------------------------------

 

(b) Except as expressly permitted under the Loan Agreement,  Mortgagor shall not
enter into any new leases of all or any portion of the Mortgaged Property except
with Mortgagee’s prior written consent which consent shall not be unreasonably
withheld or delayed.

(c) No material default now exists under the Subject Lease.  To Mortgagor’s
knowledge, no event has occurred that, with the giving of notice or the passage
of time or both, would constitute such a material default or would entitle
Mortgagor or any other party under the Subject Lease to cancel the same.

(d) Except for this Mortgage or other assignments in favor of Mortgagee,
Mortgagor has not executed any assignment or pledge of the Subject Lease or of
Mortgagor’s right, title and interest in the same.

(e) This Mortgage does not constitute a violation or default under the Subject
Lease, and is, and shall at all times constitute a valid lien (subject only to
matters permitted by this Mortgage) on Mortgagor’s interests in the Subject
Lease.

(f) Mortgagor shall perform and observe, in all material respects, all terms,
covenants, and conditions to the extent required to be performed and observed by
Mortgagor as Lessee under the Subject Lease.  Mortgagor shall enforce, in all
material respects, the Lessor’s obligations under the Subject Lease.

(g) Mortgagor shall promptly deliver to Mortgagee a copy of any notice of
default or termination that it receives from the Lessor with respect to the
Subject Lease.  Mortgagor shall promptly notify Mortgagee of any written request
that either party to the Subject Lease makes for arbitration pursuant to the
Subject Lease and the guidelines of the institution of any such arbitration. 
Mortgagor shall promptly deliver to Mortgagee a copy of the arbitrators’ written
determination in each such arbitration.  Mortgagee may participate in any such
arbitration in such manner as Mortgagee shall determine appropriate following an
Event of Default and during the continuance thereof, to the exclusion of
Mortgagor if so determined by Mortgagee in its reasonable discretion.

(h) Subject to the terms of the Loan Agreement, Mortgagor shall not, without
Mortgagee’s consent, (i) enter into any modification or amendment of the Subject
Lease or (ii) consent to any action requested by Lessor or any third party as
required pursuant to the terms and provisions of such Lease, in each case, if
the same would have a material adverse effect on Mortgagor’s day-to-day
operations at the Mortgaged Property.

(i) Mortgagor’s obligations under this Mortgage are independent of and in
addition to Mortgagor’s obligations under the Subject Lease.  Nothing in this
Mortgage shall be construed to require Mortgagor or Mortgagee to take or omit to
take any action that would cause a default under the Subject Lease.

Section 5.19 Treatment of the Lease in Bankruptcy

.



17

--------------------------------------------------------------------------------

 

(a) If the Lessor rejects or disaffirms, or seeks or purports to reject or
disaffirm, the Subject Lease pursuant to any Bankruptcy Law, then Mortgagor
shall not exercise the 365(h) Election except as otherwise provided in this
Mortgage.  To the extent permitted by law, Mortgagor shall not suffer or permit
the termination of any Subject Lease by exercise of the 365(h) Election or
otherwise without Mortgagee’s consent.  Mortgagor acknowledges that because the
Subject Lease is a primary element of Mortgagee’s security for the Obligations
secured hereunder, it is not anticipated that Mortgagee would consent to
termination of the Subject Lease.  If Mortgagor makes any 365(h) Election in
violation of this Mortgage, then such 365(h) Election shall be void and of no
force or effect.

(b) To the extent permissible under law, Mortgagor hereby assigns to Mortgagee
the right to make the 365(h) Election with respect to the Subject Lease until
the Obligations secured hereunder have been satisfied in full.  Mortgagor
acknowledges and agrees that the foregoing assignment of the 365(h) Election and
related rights is one of the rights that Mortgagee may use at any time to
protect and preserve Mortgagee’s other rights and interests under this
Mortgage.  Mortgagor further acknowledges that exercise of the 365(h) Election
in favor of terminating the Subject Lease would constitute waste prohibited by
this Mortgage.  Mortgagor acknowledges and agrees that the 365(h) Election is in
the nature of a remedy available to Mortgagor under the Subject Lease, and is
not a property interest that Mortgagor can separate from the Subject Lease as to
which it arises.  Therefore, Mortgagor agrees and acknowledges that exercise of
the 365(h) Election in favor of preserving the right to possession under the
Subject Lease shall not be deemed to constitute Mortgagee’s taking or sale of
the Land (or any element thereof) and shall not entitle Mortgagor to any credit
against the Obligations secured hereunder or otherwise impair Mortgagee’s
remedies.

(c) Mortgagor acknowledges that if the 365(h) Election is exercised in favor of
Mortgagor’s remaining in possession under the Subject Lease, then Mortgagor’s
resulting occupancy rights, as adjusted by the effect of Section 365 of the
Bankruptcy Code, shall then be part of the Mortgaged Property and shall be
subject to the lien of this Mortgage.

Section 5.20 Rejection of the Lease by Lessor

.  If the Lessor rejects or disaffirms the Subject Lease or purports or seeks to
disaffirm such Subject Lease pursuant to any Bankruptcy Law, then:

(a) Mortgagor shall remain in possession of the Land demised under the Subject
Lease and shall perform all acts necessary for Mortgagor to remain in such
possession for the unexpired term of such Subject Lease (including all
renewals), whether the then existing terms and provisions of such Subject Lease
require such acts or otherwise; and

(b) All the terms and provisions of this Mortgage and the lien created by this
Mortgage shall remain in full force and effect and shall extend automatically,
to the extent permitted by law, to all of Mortgagor’s rights and remedies
arising at any time under, or pursuant to, Section 365(h) of the Bankruptcy
Code, including all of Mortgagor’s rights to remain in possession of the Land.

Section 5.21 Assignment of Claims to Mortgagee





18

--------------------------------------------------------------------------------

 

.  Mortgagor shall notify Mortgagee promptly (i) upon learning of Lessor’s
rejection of the Subject Lease pursuant to any Bankruptcy Law or (ii) in the
event that Mortgagor sends any notice of default to Lessor pursuant to the terms
of the Subject Lease. Mortgagor unconditionally assigns, transfers, and sets
over to Mortgagee any and all Lease Damage Claims.  This assignment constitutes
a present, irrevocable, and unconditional assignment of the Lease Damage Claims,
and shall continue in effect until this Mortgage is released or terminated in
accordance with Section 5.3.

Section 5.22 Offset by Mortgagor

.  If pursuant to Section 365(h)(1)(B) of the Bankruptcy Code or any other
similar Bankruptcy Law,  Mortgagor seeks to offset against any rent under the
Subject Lease the amount of any Lease Damage Claim, then Mortgagor shall notify
Mortgagee of its intent to do so at least twenty (20) days before effecting such
offset.  Such notice shall set forth the amounts proposed to be so offset and
the basis for such offset.  If Mortgagee reasonably objects to all or any part
of such offset, then Mortgagor shall not effect any offset of the amounts to
which Mortgagee reasonably objects.  If Mortgagee approves such offset, then
Mortgagor may effect such offset as set forth in Mortgagor’s notice.  Neither
Mortgagee’s failure to object, nor any objection or other communication between
Mortgagee and Mortgagor that relates to such offset, shall constitute
Mortgagee’s approval of any such offset.  Mortgagor shall indemnify Mortgagee
against any offset against the rent reserved in any Lease.

Section 5.23 Mortgagor’s Acquisition of Interest in Leased Parcel

.  If Mortgagor acquires the fee or any other interest in any Land or
Improvements originally subject to the Subject Lease, then, such acquired
interest shall immediately become subject to the lien of this Mortgage as fully
and completely, and with the same effect, as if Mortgagor now owned it and as if
this Mortgage specifically described it, without need for the delivery and/or
recording of a supplement to this Mortgage or any other instrument.  In the
event of any such acquisition, the fee and leasehold interests in such Land or
Improvements, unless Mortgagee elects otherwise in writing, remain separate and
distinct and shall not merge, notwithstanding any principle of law to the
contrary.

Section 5.24 New Lease Issued to Agent

.  If the Subject Lease is for any reason whatsoever terminated before the
expiration of its term and, pursuant to any provision of the Subject Lease,
Mortgagee or its designee shall acquire from Lessor a new lease of the relevant
leased premises, then Mortgagor shall have no right, title or interest in or to
such new lease or the estate created thereby.

Article 6
LOCAL LAW PROVISIONS

Section 6.1 Local Law Provisions

.  In the event of any conflict between the terms and provisions of any other
sections of this Mortgage and this Section 6.1, the terms and provisions of this
Section 6.1 shall govern and control.



19

--------------------------------------------------------------------------------

 

(a) It is the express intention of Mortgagor and Mortgagee that the rights,
remedies, powers and authorities conferred upon the Mortgagee pursuant to this
Mortgage shall include all rights, remedies, powers and authorities that a
mortgagor may confer upon a mortgagee under the Illinois Mortgage Foreclosure
Law (735 ILCS § 5/15-1101 et seq.) (the “IMFL”) and/or as otherwise permitted by
applicable law, as if they were expressly provided for herein.  In the event
that any provision in this Mortgage shall be inconsistent with any provision in
the IMFL, the provisions of the IMFL shall take precedent over the provisions of
this Mortgage, but shall not invalidate or render unenforceable any other
provision of this Mortgage that can be construed in a manner consistent with the
IMFL.

(b) Without limiting the generality of the foregoing, all expenses incurred by
Mortgagee to the extent reimbursable under Sections 15-1510 and 15-1512 of the
IMFL, whether incurred before or after any decree or judgment of foreclosure,
and whether provided for in this Mortgage, shall be added to the indebtedness
secured by this Mortgage or by the judgment of foreclosure.

(c) In addition to any provision of this Mortgage authorizing Mortgagee to take
or be placed in possession of the Mortgaged Property, or for the appointment of
a receiver, Mortgagee shall have the right, in accordance with Sections
5/15-1701 and 5/15-1702 of IMFL, to be placed in possession of the Mortgaged
Property or, at its request, to have a receiver appointed, and such receiver, or
Mortgagee, if and when placed in possession, shall have, in addition to any
other powers provided in this Mortgage, all rights, powers, immunities and
duties, as provided for in Sections 5/15-1701, 5/15-1702, 5/15-1703 and
5/15-1704 of the IMFL.  The powers, authorities and duties conferred upon the
Mortgagee, in the event that the Mortgagee takes possession of the Mortgaged
Property, and upon a receiver hereunder, shall also include all such powers,
authority and duties as may be conferred upon an Mortgagee in possession or
receiver under and pursuant to the IMFL.  To the extent the IMFL may limit the
powers, authorities and duties purportedly conferred hereby, such power,
authorities and duties shall include those allowed, and be limited as proscribed
by IMFL at the time of their exercise or discharge.

(d) MORTGAGOR KNOWINGLY AND VOLUNTARILY RELEASES AND WAIVES, ON BEHALF OF ITSELF
AND ALL PERSONS OR ENTITIES NOW OR HEREAFTER INTERESTED IN THE MORTGAGED
PROPERTY, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW INCLUDING IMFL, (I)
ALL RIGHTS UNDER ALL APPRAISEMENT, HOMESTEAD, MORATORIUM, VALUATION, EXEMPTION,
STAY, EXTENSION, REDEMPTION, SINGLE ACTION, ELECTION OF REMEDIES AND MARSHALING
STATUTES, LAWS OR EQUITIES NOW OR HEREAFTER EXISTING, (II) ANY AND ALL
REQUIREMENTS THAT AT ANY TIME ANY ACTION MAY BE TAKEN AGAINST ANY OTHER PERSON
OR ENTITY AND MORTGAGOR AGREES THAT NO DEFENSE BASED ON ANY THEREOF WILL BE
ASSERTED IN ANY ACTION ENFORCING THIS MORTGAGE, AND (III) ANY AND ALL RIGHTS TO
REINSTATEMENT AND REDEMPTION AS ALLOWED UNDER SECTION 15-1601(B) AND SECTION
1602 OF THE IMFL OR TO CURE ANY DEFAULTS, EXCEPT SUCH RIGHTS OF REINSTATEMENT
AND CURE AS MAY BE EXPRESSLY PROVIDED BY THE TERMS OF THIS MORTGAGE AND THE
OTHER LOAN DOCUMENTS.



20

--------------------------------------------------------------------------------

 

(e) MORTGAGOR HEREBY KNOWINGLY AND VOLUNTARILY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY AND ALL RIGHTS OF REDEMPTION FROM SALE OR OTHERWISE UNDER
ANY ORDER OR DECREE OF FORECLOSURE, DISCLAIMS ANY STATUS WHICH IT MAY HAVE AS AN
“OWNER OF REDEMPTION” AS THAT TERM MAY BE DEFINED IN SECTION 15-1212 OF THE
IMFL, PURSUANT TO RIGHTS HEREIN GRANTED, ON BEHALF OF MORTGAGOR AND ALL PERSONS
BENEFICIALLY INTERESTED THEREIN, AND EACH AND EVERY PERSON ACQUIRING ANY
INTEREST IN, OR TITLE TO, THE MORTGAGED PROPERTY DESCRIBED HEREIN SUBSEQUENT TO
THE DATE OF THIS MORTGAGE, AND ON BEHALF OF ALL OTHER PERSONS TO THE FULLEST
EXTENT PERMITTED BY THE PROVISIONS OF THE ILLINOIS STATUTES.

(f) Mortgagor acknowledges that the transaction of which this Mortgage is a
part, is a transaction which does not include either agricultural real estate
(as defined in Section 15-1201 of the IMFL) or residential real estate (as
defined in Section 15-1219 of the IMFL).

(1) Mortgagor represents and warrants to Mortgagee that the proceeds of the
obligations secured hereby shall be used solely for business purpose, and the
entire principal obligations secured by this Mortgage constitute (i) a “business
loan” as that term is defined in, and for all purposes of, 815 ILCS 205/4(1)(c),
and (ii) a “loan secured by a mortgage on real estate” within the purview and
operation of 815 ILCS 205/4(1).

(g) The maximum indebtedness secured by this Mortgage shall not exceed two
hundred percent (200%) of the aggregate original principal amount of the Loans.

(h) Protective Advances.

(1) All advances, disbursements and expenditures made by Mortgagee before and
during a foreclosure, and before and after judgment of foreclosure, and at any
time prior to sale, and, where applicable, after sale, and during the pendency
of any related proceedings, for the following purposes, in addition to those
otherwise by authorized by this Mortgage and/or the other Loan Documents or by
the IMFL (collectively “Protective Advances”), shall have the benefit of all
applicable provisions of the IMFL, including those provisions of the IMFL
hereinbelow referred to:

i.



all advances by Mortgagee in accordance with the terms of this Mortgage and/or
the other Loan Documents to: (A) preserve or maintain, repair, restore or
rebuild the improvements upon the Mortgaged Property; (B) preserve the lien of
this Mortgage or the priority hereof; or (C) enforce this Mortgage, each as
referred to in subsection (b)(5) of Section 5/15-1302 of the IMFL;

ii.



payments by Mortgagee of: (A) when due, installments of principal, interest or
other obligations in accordance with the terms of any senior mortgage or other
prior lien or encumbrance; (B) when due installments of real estate taxes and
assessments, general and special and all other taxes and assessments of any kind
or nature whatsoever which are assessed or imposed upon the Mortgaged Property
or any part thereof; (C) other



21

--------------------------------------------------------------------------------

 

obligations authorized by this Mortgage; or (D) with court approval, any other
amounts in connection with other liens, encumbrances or interests reasonably
necessary to preserve the status of title, as referred to in Section 5/15-1505
of the IMFL;

iii.



advances by Mortgagee in settlement or compromise of any claims asserted by
claimants under senior mortgages or any other prior liens;

iv.



attorneys’ fees and other costs incurred: (A) in connection with the foreclosure
of this Mortgage as referred to in Sections 1504(d)(2) and 5/15-1510 of the
IMFL; (B) in connection with any action, suit or proceeding brought by or
against the Mortgagee for the enforcement of this Mortgage or arising from the
interest of the Mortgagee hereunder; or (C) in the preparation for the
commencement or defense of any such foreclosure or other action related to this
Mortgage or the Mortgaged Property;

v.



Mortgagee’s fees and costs, including attorneys’ fees, arising between the entry
of judgment of foreclosure and the confirmation hearing as referred to in
Subsection (b)(l) of Section 5/15-1508 of the IMFL;

vi.



expenses deductible from proceeds of sale as referred to in subsections (a) and
(b) of Section 5/15-1512 of the IMFL;

vii.



expenses incurred and expenditures made by Mortgagee for any one or more of the
following:  (A) if the Mortgaged Property or any portion thereof constitutes one
or more units under a condominium declaration, assessments imposed upon the unit
owner thereof which are required to be paid; (B) if Mortgagor’s interest in the
Mortgaged Property is a leasehold estate under a lease or sublease, rentals or
other payments required to be made by the lessee under the terms of the lease or
sublease; (C) premiums for casualty and liability insurance paid by Mortgagee
whether or not Mortgagee or a receiver is in possession, if reasonably required,
in reasonable amounts, and all renewals thereof, without regard to the
limitation to maintaining of existing insurance in effect at the time any
receiver or Mortgagee takes possession of the Mortgaged Property imposed by
subsection (c)(l) of Section 5/15-1704 of the IMFL; (D) repair or restoration of
damage or destruction in excess of available insurance proceeds or condemnation
awards; (E) payments required or deemed by Mortgagee to be for the benefit of
the Mortgaged Property or required to be made by the owner of the Mortgaged
Property under any grant or declaration of easement, easement agreement,
agreement with any adjoining land owners or instruments creating covenants or
restrictions for the benefit of or affecting the Mortgaged Property; (F) shared
or common expense assessments payable to any association or corporation in which
the owner of the Mortgaged Property is a member in any way affecting the
Mortgaged Property; (G) if the Loans are a construction loan, costs incurred by
Mortgagee for demolition, preparation for and completion of construction, as may
be authorized by the applicable commitment, loan agreement or other agreement;
and (H) pursuant to any lease or other



22

--------------------------------------------------------------------------------

 

agreement for occupancy of the Mortgaged Property for amounts required to be
paid by Mortgagor;

viii.



all Protective Advances shall be so much additional indebtedness secured by this
Mortgage, and shall become immediately due and payable without notice and with
interest thereon from the date of the advance until paid at the rate due and
payable after a default under the terms of the Loan Documents;

ix.



this Mortgage shall be a lien for all Protective Advances as to subsequent
purchasers and judgment creditors from the time this Mortgage is recorded
pursuant to subsection (b)(l) of Section 5/15-1302 of the IMFL; and all
Protective Advances shall, except to the extent, if any, that any of the same is
clearly contrary to or inconsistent with the provisions of the IMFL, apply to
and be included in:

(A)



determination of the amount of indebtedness secured by this Mortgage at any
time;

(B)



the indebtedness found due and owing to the Mortgagee in the judgment of
foreclosure and any subsequent supplemental judgments, orders, adjudications or
findings by the court of any additional indebtedness becoming due after such
entry of judgment, it being agreed that in any foreclosure judgment, the court
may reserve jurisdiction for such purpose;

(C)



determination of amount deductible from sale proceeds pursuant to Section
5/15-1512 of the IMFL;

(D)



application of income in the hands of any receiver or Mortgagee in possession;
and

(E)



computation of any deficiency judgment pursuant to Subsections (b)(2) and (e) of
Section 5/15‑1508 and Section 5/15-1511 of the IMFL.

(j)Mortgagee hereby gives the following notice to Mortgagor pursuant to 815 ILCS
§ 180/10: "Unless you provide us with evidence of the insurance coverage
required by your agreement with us, we may purchase insurance at your expense to
protect our interests in your collateral. This insurance may, but need not,
protect your interests. The coverage that we purchase may not pay any claim that
you make or any claim that is made against you in connection with the
collateral. You may later cancel any insurance purchased by us, but only after
providing us with evidence that you have obtained insurance as required by our
agreement. If we purchase insurance for the collateral, you will be responsible
for the costs of that insurance, including interest and any other charges we may
impose in connection with the placement of the insurance, until the effective
date of the cancellation or expiration of the insurance. The costs of the
insurance may be added to your total outstanding balance or obligation. The
costs of the insurance may be more than the cost of insurance you may be able to
obtain on your own."

[SIGNATURE PAGE FOLLOWS]

 

23

--------------------------------------------------------------------------------

 

Exhibit 10.31

﻿

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

MORTGAGOR:

Green Plains Madison LLC,
a Delaware limited liability company

﻿

By:

/s/ Michelle Mapes

﻿

 

 

Name:  Michelle Mapes

﻿

 

Title:  Chief Legal & Administration
          Officer

﻿

﻿

STATE OF NEBRASKA)

) ss.:

COUNTY OF DOUGLAS)

﻿

Personally appeared before me, the undersigned authority in and for the said
county and state, on this 29th day of March, 2018, within my jurisdiction, the
within named Michelle Mapes, who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed in the above and foregoing
instrument and acknowledged that she executed the same in her representative
capacity, and that by her signature on the instrument, and as the act and deed
of the person or entity upon behalf of which she acted, executed the above and
foregoing instrument, after first having been duly authorized so to do.



/s/ Michelle Mapes

Notary Public

My commission expires:

 
9/29/20

﻿

 

S-1

--------------------------------------------------------------------------------

 

Exhibit 10.31

EXHIBIT A
Legal Description

The leasehold estate, created by the instrument herein referred to as the lease,
executed by Tri-City Regional Port District, as lessor, and Abengoa Bioenergy of
Illinois, LLC, as lessee, dated November 13, 2007 which lease, or Memorandum
thereof, was recorded November 15, 2007 as Document No. 2007R59587, which lease
demises the following described land for a term of years as set forth therein,
said land being described as follows:

﻿

That part of the Southwest Quarter of Section 23 and part of the Northwest
Quarter of Section 26 in Township 3 North, Range 10 West of the Third Principal
Meridian, Madison County, Illinois, described as follows:

﻿

Commencing at the Southwest comer of Cedar Street and Chicago Avenue; thence on
an assumed bearing South 28 Degrees 06 Minutes 42 Seconds West, 5,056.07 feet to
the point of beginning. From said point of beginning; thence South 18 Degrees 10
Minutes 45 Seconds West, 1,921.90 feet to the Northerly line of Bissell Street
(80 feet wide); thence in a Westerly and Northerly direction on the right of way
line of Bissell Street (80 feet wide) the following five (5) courses and
distances; 1) North 71 Degrees 53 Minutes 06 Seconds West, 954.58 feet; 2)
thence Northwesterly 395.23 feet on a curve to the right having a radius of
460.00 feet, the chord of said curve bears North 47 Degrees 16 Minutes 15
Seconds West, 383.19 feet; 3) thence North 22 Degrees 39 Minutes 23 Seconds
West, 842.88 feet; 4) thence Northerly 327.86 feet on a curve to the right
having a radius of 460.00 feet, the chord of said curve bears North 02 Degrees
14 Minutes 17 Seconds West, 320.96 feet; 5) thence North 18 Degrees 10 Minutes
49 Seconds East, 1,105.16 feet; thence Southeasterly 523.56 feet on a
non-tangent curve to the left having a radius of 598.69 feet, the chord of said
curve bears South 46 Degrees 41 Minutes 11 Seconds East, 507.03 feet; thence
South 18 Degrees 09 Minutes 43 Seconds West, 65.00 feet; thence South 71 Degrees
50 Minutes 17 Seconds East, 1,507.18 feet to the point of beginning, in Madison
County, Illinois.

﻿

LESS AND EXCEPT That Part thereof described in the unrecorded Sublease as
disclosed by that certain Memorandum of Sublease filed October 14, 2016, as
Document No. 2016R36574.

﻿

﻿

Parcel No.:  21-1-35-26-00-000-000.230



Exhibit A-1

--------------------------------------------------------------------------------